Citation Nr: 1543835	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, W.C. and D.C.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2010 rating decision, the RO also denied the Veteran's application to reopen a claim of entitlement to service connection for minimal cerebral dysfunction, now claimed as neurological disorder nervous disorder speech impediment and poor hand-eye coordination.  The Veteran filed a Notice of Disagreement (NOD) only with respect to the issues on appeal.  Accordingly, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for minimal cerebral dysfunction, now claimed as neurological disorder nervous disorder speech impediment and poor hand-eye coordination, is not before the Board.  The filing of a timely NOD, unlike the filing of a Substantive Appeal, is mandatory.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

Although the rating decision and statement of the case addressed whether service connection for schizoaffective disorder is warranted, as well as whether he is entitled to service connection for PTSD, the record reflects that the Veteran has also been diagnosed as having bipolar disorder, depressive disorder and anxiety disorder.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the first issue has been recharacterized as shown on the title page.  

The Veteran was afforded a Travel Board hearing in July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In furtherance of assisting him in substantiating his claims, the Veteran was afforded a VA examination in September 2010.  That examination resulted in an assessment of schizoaffective disorder, but no other psychiatric disability.  The examiner concluded that the Veteran did not meet the criteria for assessment of PTSD; however, the Veteran was difficult to assess due to frequently changing his answers.  The examiner concluded that the assessed schizoaffective disorder was less likely than not "present at the time of military service" given that his service treatment records "indicated no psychological diagnosis."  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The September 2010 VA opinion is insufficient to decide the current claims.  The examiner concluded that the Veteran did not meet the criteria for PTSD, acknowledging that the Veteran was difficult to assess.  Moreover, the examiner did not address whether the assessed psychiatric disability was attributable to service, but rather only whether any such disability was "present at the time of military service."  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  Moreover, additional relevant evidence was associated with the claims file following this opinion, and was not considered by the VA examiner.  The examination report is thus insufficient and must be returned.  38 C.F.R. § 4.2.

A review of the claims file indicates that the Veteran is basing his claim, in part, on in-service personal assault.  In several statements, he indicates that he was assaulted in service.  

The Board notes that 38 C.F.R. § 3.304(f)(5) provides for specific notification to claimants alleging an undocumented personal assault in service concerning the types of evidence other than service records which could be submitted to corroborate such assault.  In particular, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in- service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5) (2015).

Unfortunately, a review of the claims file fails to show that the Veteran was ever provided with the notice set forth in 38 C.F.R. § 3.304(f)(3).  In order to protect the appellant's due process rights, remand of this appeal is required.  See Patton v. West, 12 Vet. App. 272 (1999).

At his Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  There is no indication that any effort has been made to obtain the records associated with his claim for SSA benefits. Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the appellant providing the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, this letter should inform the appellant of the provisions of 38 C.F.R. § 3.304(f)(5) concerning the evidence that can be submitted to establish the occurrence of the alleged personal assaults, request him to submit any pertinent evidence in his possession, and request him to either submit alternative evidence of the personal assaults or provide the identifying information and any necessary authorization to enable the AOJ to obtain the evidence on his behalf.

2.  Request, complete copies of any determination on a claim for SSA disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding VA treatment records.

4.  Contact the Veteran and ask him to provide or identify any relevant non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

5.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability.  

The examiner should review the electronic claims file and the examination report should note that the electronic claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability is attributable to service.

The examiner's attention is directed to a diagnosis of anxiety reaction in November 1973 (two months after his discharge from service).

The examiner's attention is also directed to diagnoses of PTSD (J.W., PhD., October 2009), anxiety disorder (D.S., M.D., November 2008), bipolar disorder and major depressive disorder (T.R., MSW), and schizoaffective disorder (VA examination report of September 2010 and VA treatment records).  The examiner should reconcile the diagnoses to the extent possible.
 
Regarding PTSD, the examiner is asked to provide an opinion as whether there is evidence of behavior changes indicating that a personal assault occurred.  The examiner's attention is directed to the written lay statements of record, the July 2015 hearing testimony, as well as the Veteran's statements regarding in-service events, including being called racial slurs and assaulted.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




